Per Curiam.

The plaintiff is entitled, by the express- words of the act, to a joint and several bond from the defendant, who transfers a cause commenced against him. in a state court, into the Circuit Court of the United States. Even although a Court of Equity might interpose, and furnish a remedy in some form to-the plantiff if required, yet he is entitled to a perfect security,, and an adequate remedy at lato, against each of the obligors. He is not bound to take a mere equitable lien, and the court cannot accept it. The petition and motion in this case must therefore be denied.
Mr. Lord then offered to file the security required by the statute, and give a joint and several bond for the defendant.

Per Curiam.

It is too late. The bond must be filed at the time pointed out in the act.